Banke, Judge.
The plaintiff filed this suit to recover for injuries she allegedly sustained when she slipped on a spot of water in a store owned by defendant Alterman Real Estate Corporation and operated by defendant Food Giant, Inc. This interlocutory appeal is from the trial *518court’s denial of motions by both defendants for summary judgment. Held:
Decided January 16, 1984.
J. Barrington Vaught, for appellants.
E. Earl Seals, for appellee.
1. Although Alterman Real Estate Corporation was the owner of the premises, it appears without dispute from the affidavit of Food Giant’s store manager that Food Giant had full possession and control of the property. The record is devoid of any evidence which would suggest that Alterman nevertheless breached a duty to the plaintiff with regard to maintenance of the premises. It follows that Alterman was entitled to summary judgment. See Daniel v. Ga. Power Co., 146 Ga. App. 596 (1) (247 SE2d 139) (1978).
2. The plaintiff testified in her deposition that she did not see the water on the floor before she fell but probably would have seen it had she looked. She also stated that she had no idea how long the water had been there and that she saw no store employees in the vicinity of her fall. The store manager, in his affidavit, stated that he had received no notice of the presence of water on the floor prior to the incident. Under these circumstances, we hold that the store has negated any allegation or inference of negligence on its part, and, accordingly that Food Giant was also entitled to summary judgment. See Alterman Foods, v. Ligon, 246 Ga. 620 (272 SE2d 327) (1980); Hughes v. Hosp. Auth. of Floyd County, 165 Ga. App. 530 (301 SE2d 695) (1983).

Judgment reversed.


Deen, P. J., and Carley, J., concur.